Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 7-23-21 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains drawing figure reference numerals and also contains legal phraseology in particular the term “said”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-14 of U.S. Patent No. 10,849,312. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-14 of the ‘312 patent are substantially similar to claims 47-56 of the present application.
Claims 47-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-66 of copending Application No. 17/002,236 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 47-66 of the ‘236 application are substantially similar to claims 47-56 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 48-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of the food compartments moved relative to the door in claim 48 and the food compartments moved in response to the authorization detection and the food compartments are moved prior to the uncovering of the food compartment in claim 49 are not described in applicant’s originally filed specification/disclosure in that the food compartments are not disclosed as being movable and only the door is detailed as being movable.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 49 and 55-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "said uncovering of the food compartment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As seen in the preamble, claim 55 depends from itself and therefore it is unclear from which claim it is to depend from. For purposes of the prior art rejections that follow, claim 55 is considered as being dependent upon claim 54.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 47, 50-52 and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent No. 2360689 to Winter in view of U.S. Patent No. 7,685,966 to Goehring.
Referring to claim 47, Winter discloses an animal feeder having a housing – see at Q in figure 1, comprising an aperture – see top of C and Q in figure 1, and at least one door – at D, for covering the aperture – see figure 1, the feeder further comprising, a door mechanism to control movement of the at least one door over the aperture – see at E-F and L-P in figure 2, wherein the feeder comprises a plurality of food compartments for feeding at least one animal – see at C in figure 1, authorization circuitry comprising electrical controls – at H,I,K,P, for detecting authorization of the animal – see figure 1 and pages 3-4, and the door mechanism is configured to control the movement of the at least one door in response to the authorization detection to uncover a food compartment of the plurality of food compartments – see movement of the door and controls for the movement of the door in figure 1 and pages 3-4. Winter does not disclose authorization circuitry comprising an antenna for reading an RFID tag of an animal and a processor for detecting authorization of the animal based on the reading of the RFID tag, and the door mechanism controls movement of the door in response to the authorization detection corresponding to the RFID tag. Goehring does disclose authorization circuitry comprising an antenna for reading an RFID tag – at 4,8, of an animal – see at 20, and a processor – see circuitry with memory detailed in figures 7-8, column 3 lines 50-61 and column 6 lines 1-50, for detecting authorization of the animal based on the reading of the RFID tag – see for example figures 1-8 and column 5 line 6 to column 6 line 56, and the door mechanism – at 32,34, controls movement of the door – at 22,24, in response to the authorization detection corresponding to the RFID tag – see figures 1-8 and column 5 line 6 to column 6 line 56. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Winter and add the RFID tag of Goehring, so as to yield the predictable result of allowing for the device to be automatically controlled based on the actions of the animal using the device as desired.
Referring to claim 50, Winter as modified by Goehring further discloses a plurality of doors – see at 22,24 of Goehring, wherein each door of the plurality of doors is for covering a respective said food compartment – at 12,14, of the plurality of food compartments – see figures 3-6 of Goehring. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Winter as modified by Goehring and add the plurality of doors of Goehring, so as to yield the predictable result of allowing the device to be used with multiple animals as desired.
Referring to claim 51, Winter as modified by Goehring further discloses the door mechanism – at 32,34, is configured to control the movement of a door of the plurality of doors – at 12,14, wherein the respective food compartment corresponding to the door is the food compartment corresponding to the read RFID tag – at 4,8 – see figures 3-6 and column 5 line 6 to column 6 line 56 of Goehring. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Winter and add the RFID tag of Goehring, so as to yield the predictable result of allowing for the device to be automatically controlled based on the actions of the animal using the device as desired.
Referring to claim 52, Winter as modified by Goehring further discloses the plurality of compartments – at C of Winter and – at 12,14, are defined by a bowl having a dividing wall – see wall between items C in figure 1 of Winter and see wall between 12,14 in figures 3-6 of Goehring.
Referring to claim 54, Winter as modified by Goehring further discloses a sensor – at H,I, and K,J to detect when an animal has moved away from the aperture – see figure 1 and pages 3-4 of Winter.
Referring to claim 55, Winter as modified by Goehring further discloses the sensor is a proximity sensor configured to detect an animal on an approach towards the aperture – see at H-K, the proximity sensor comprising, at least one direct reflection sensor to receive light transmitted from the sensor and reflected back towards the sensor – see at H-K in figure 1 and pages 3-4 of Winter, and at least one crossed sensor having a transmitter and a receiver – see at H-K in figure 1 and pages 3-4 of Winter, the receiver positioned separately from the transmitter and arranged to receive light transmitted from the transmitter – see figure 1 and pages 3-4 of Winter. 
Referring to claim 56, Winter as modified by Goehring further discloses operable in a first mode and a second, higher power mode, wherein operation of at least one of the door mechanism and authorization circuitry is inhibited in the first mode and enabled in the second mode – see inhibited via limit switches detailed in page 4 of Winter, and the feeder is configured to change operating mode from the first mode to the second, high power mode in response to  the detection by the proximity sensor – see opening of door in figure 1 and pages 3-4 of Winter. Further, it is recommended that applicant change “a said detection by a said proximity sensor” to- -a detection by said proximity sensor- -.
Claim(s) 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter as modified by Goehring as applied to claim 47 above, and further in view of U.S. Patent No. 7,124,707 in Clarke.
Referring to claim 48, Winter as modified by Goehring further discloses the animal feeder has a single door – see at D in figure 1 of Winter, but does not disclose wherein the plurality of food compartments are configured to move relative to the single door. Clarke does disclose the plurality of food compartments – see at 20 and column 7 lines 30-35, are configured to move relative to the single door – at 36 – see figures 1-2 where the compartments – at 20 are separable/removable from the device and lid and therefore are capable of being moved relative to the device and associated door. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Winter as modified by Goehring and add the compartments movable relative to the door as disclosed by Clarke, so as to yield the predictable result of allowing for the compartments to be more easily removed from the device for cleaning and replacement as desired.
Referring to claim 49, Winter as modified by Goehring and Clarke further discloses the plurality of food compartments – at C of Winter and – a 12,14 of Goehring, are configured to move in response to the authorization detection – capable of being manually moved by the user, and wherein the plurality of food compartments are configured move prior to the uncovering of the food compartment corresponding to the read RFID tag – see figure 1 of Winter and figures 3-6 of Goehring where the device can be moved manually by the user with the lid in the closed position prior to the lid being activated by the animal using the device.
Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter as modified by Goehring as applied to claim 52 above, and further in view of U.S. Patent Application Publication No. 2015/0040832 to Klein.
Referring to claim 53, Winter as modified by Goehring does not disclose the dividing wall further comprises a seal such that, when the door is in a closed position, each compartment of the plurality of compartments is sealed against the closed door. Klein does disclose the dividing wall – between items 21,23, further comprises a seal – upper surface of the dividing wall, such that, when the door – at 15, is in a closed position, each compartment – at 21,23, of the plurality of compartments is sealed against the closed door – at 15 – see seal formed as detailed in paragraphs [0006], [0027] and [0029]. Therefore it would  have been obvious to one of ordinary skill in the art to take the device of Winter as modified by Goehring and add the seal of Klein, so as to yield the predictable result of keeping contaminants from entering the compartments when the door is closed.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to animal feeders in general:
	U.S. Pat. No. 3,330,256 to De Vaux – shows animal feeder
	U.S. Pat. No. 3,631,840 to McCormack – shows animal feeder
	U.S. Pat. No. 3,646,912 to Gardner – shows animal feeder
	U.S. Pat. No. 3,720,186 to O’Rourke – shows animal feeder
	U.S. Pat. No. 3,942,478 to Lane – shows animal feeder
	U.S. Pat. No. 4,164,200 to Gambling – shows animal feeder
	U.S. Pat. No. 4,473,031 to Bobeczko – shows animal feeder
	U.S. Pat. No. 6,622,656 to Splane – shows animal feeder
	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643